t c memo united_states tax_court patricia j anderson and thomas brodersen petitioners v commissioner of internal revenue respondent docket no 961-14l filed date wallace b anderson jr for petitioners anne m craig for respondent memorandum findings_of_fact and opinion vasquez judge this case is before the court on a petition for judicial review filed in response to notices of determination concerning collection action s under sec_6320 and or notices of determination dated date the issues for decision are whether petitioners may challenge the allocation of a voluntary payment whether respondent’s settlement officer abused his discretion by denying petitioners a face-to-face hearing whether petitioners received a proper and impartial collection_due_process cdp hearing and whether respondent abused his discretion by rejecting petitioners’ offer-in-compromise and sustaining collection actions findings_of_fact i background for all years in issue petitioners thomas brodersen and patricia anderson were attorneys practicing real_estate law they were the sole owners of a law firm named anderson brodersen p a petitioners resided in florida at the time they timely filed their petition petitioners untimely filed their federal_income_tax returns for and petitioners timely filed their income_tax returns for and all of petitioners’ returns had balances due amounting to a total liability in excess of dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times ii respondent’s collection actions revenue_officer joshua cockerell was assigned to collect petitioners’ outstanding income_tax liabilities revenue_officer cockerell contacted petitioners’ representative on date and requested that petitioners provide a collection information statement provide proof of estimated_tax payments for and file income_tax returns for and he set a deadline of date for petitioners to provide the requested documents on date over a week past the deadline petitioners faxed revenue_officer cockerell a form 433-a collection information statement for wage earners and self-employed individuals and the unfiled and federal_income_tax returns petitioners also informed revenue_officer cockerell that they had not made any estimated_tax payments for on date petitioners were assessed trust fund recovery penalties tfrps for failing to collect and pay over tax for their law firm for the seven quarterly periods ending september and date march and date and march june and date on date each petitioner was issued a final notice notice_of_intent_to_levy and notice of your right to a hearing for the joint income_tax liability for as well as for the tfrps described above on date each petitioner was issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the same liabilities on date wallace b anderson jr petitioners’ attorney timely filed two forms request for a collection_due_process or equivalent_hearing several days after requesting the cdp hearing mr anderson faxed revenue_officer cockerell an updated form 433-a revenue_officer cockerell reviewed the form 433-a and proposed that petitioners liquidate petitioner wife’s retirement account to partially pay their outstanding liabilities he further proposed that petitioners enter into an installment_agreement to pay the balance petitioner wife liquidated her retirement account and on date mailed a letter and a check for dollar_figure to revenue_officer cockerell the body of the letter read enclosed please find our firm iota trust check account number in the amount of dollar_figure to be applied to our delinquent taxes if you have any questions please let wally anderson or me know the memo section of the check read back taxes revenue_officer cockerell applied a portion of the voluntary payment against petitioners’ tfrps paying the liabilities in full he also applied the remaining portion of the voluntary payment against petitioners’ and joint income_tax liabilities the payment satisfied the and tax_liabilities but did not fully satisfy the tax_liability for furthermore no amount was applied against petitioners’ liability for petitioners’ remaining tax_liabilities for and exceeded dollar_figure revenue_officer cockerell continued to work with petitioners to resolve their liabilities before transferring the case to the internal_revenue_service irs appeals_office appeals he recommended an installment_agreement of dollar_figure per month mr anderson stated that petitioners could not afford that amount and instead proposed filing an offer-in-compromise on date revenue_officer cockerell submitted the cdp case to appeals iii cdp hearing on date a representative from the jacksonville appeals_office sent letters to petitioners and mr anderson acknowledging receipt of petitioners’ case the letters stated that brian m blue would be their contact person the letters also stated that cdp hearings are generally conducted by telephone or mail but if petitioners preferred a face-to-face hearing they had to request one within days on date mr anderson responded with the following fax mr blue attached and enclosed are the assignments of the appeals for the above taxpayers to your office my clients are self-employed attorneys the documentation is substantial in the best interest of my clients and the irs these appeals would be handled more efficiently by transferring them to the tampa florida irs appeals_office yours wallace b anderson jr after receiving the fax settlement officer brian blue reviewed petitioners’ compliance history he discovered that a return was filed for but tax had not been assessed he also discovered that petitioners had not made estimated_tax payments for or on date mr anderson and settlement officer blue spoke by telephone settlement officer blue explained that in order to have the case transferred to the tampa appeals_office petitioners would have to be in compliance with all filing and estimated_tax payment requirements mr anderson admitted that there was a balance owed for petitioners’ return and that petitioners had not made any estimated_tax payments for on date settlement officer blue received petitioners’ form_656 offer_in_compromise petitioners offered dollar_figure to settle over dollar_figure in income_tax liabilities additions to tax for failure_to_file timely and accrued interest for tax years through on date settlement officer blue mailed each petitioner a detailed letter proposing a telephone conference for date he reiterated that estimated_tax payments had to be paid in full before an offer-in-compromise could be accepted and that irs records indicated they had not made estimated_tax payments for or he also wrote that because petitioners had a business with employees they also had to have timely paid any required federal tax deposits for the current quarter settlement officer blue asked that petitioners send the following information within days a completed form 433-b collection information statement for businesses a signed form_941 employer’s quarterly federal tax_return and proof of estimated_tax payments for the and taxable years as of date settlement officer blue had not received any of the requested information or documents however mr anderson did send settlement officer blue a fax requesting that the telephone conference be postponed the parties agreed to postpone the telephone conference and further agreed that mr anderson would call on date to schedule a new date for the telephone conference mr anderson did not call settlement officer blue on the agreed-upon date and did not respond to settlement officer blue’s phone call on date mr anderson did however fax a form 433-b for the law firm along with some supporting documentation settlement officer blue reviewed the documents and called mr anderson he stated that none of the requested documents relating to petitioners in their individual capacities had been sent furthermore settlement officer blue reminded mr anderson that petitioners had made no estimated_tax payments which were necessary before they could qualify for an offer-in- compromise they scheduled a conference call for date mr anderson and petitioners called settlement officer blue for the scheduled conference call settlement officer blue again reminded petitioners that they had not made estimated_tax payments for petitioner wife responded that she and her husband were no longer taking distributions from the law firm and that they were instead receiving salaries petitioner wife also informed settlement officer blue that they had recently completed a new form 433-a reflecting this new arrangement mr anderson stated he would fax the new form 433-a settlement officer blue informed petitioners that they needed to supplement the form 433-a with copies of their pay stubs showing their new salaries a followup conference call was scheduled for date on date mr anderson faxed settlement office blue the updated form 433-a and bank statements several days later mr anderson sent settlement officer blue health insurance documents a summary of petitioners’ paychecks and a copy of the dollar_figure check petitioners had used to pay down their tax_liabilities mr anderson also inquired as to how the dollar_figure voluntary payment was credited against petitioners’ tax_liabilities settlement officer blue ordered account transcripts for the relevant periods and faxed copies to mr anderson on either july or the parties had a followup conference call2 during which settlement officer blue explained how the dollar_figure voluntary payment had been applied the parties also discussed petitioners’ updated form 433-a settlement officer blue explained that petitioners had included many expenses that were incurred but not actually paid and that he could generally respondent argues that the conference call was held on date citing the administrative record petitioners argue the conference call was held on date citing petitioner wife’s trial testimony and her personal calendar which is not in the record whether the conference call was held on july or is immaterial to the resolution of this case consider only expenses actually paid he said he would use the information they had provided to prepare an asset equity table and an income expense table and that he would fax copies of the tables to mr anderson they scheduled a followup conference call for date settlement officer blue prepared the tables and concluded that petitioners could pay their liabilities in full the tables showed that a combination of petitioners’ net realizable equity in their assets and a net difference in income over expenses of dollar_figure per month would allow petitioners to pay off their liabilities over the life of the collection_period of limitations settlement officer blue faxed copies of the tables to mr anderson shortly after receiving the tables mr anderson realized that his clients had submitted a standard form 433-a rather than a form 433-a oic because he was concerned that petitioners’ assets might have been overstated on the standard form 433-a mr anderson faxed settlement officer blue informing him that petitioners might need to postpone the date meeting to allow them time to complete the form 433-a oic mr anderson did not call in for the scheduled conference on date and he did not return settlement officer blue’s phone call on date he did however send settlement officer blue faxes on july and requesting additional time to complete the form 433-a oic citing petitioner wife’s upcoming surgery and various client hearings she had scheduled for august mr anderson sent an additional fax on date again requesting an extension of time until date to submit additional documents and have property professionally appraised settlement officer blue prepared a letter dated date august letter and mailed it to petitioners at their home address the relevant portions of the letter stated a telephone conference was held on with you and your power_of_attorney poa wallace b anderson jr regarding your cdp hearing request and you’re sic offer_in_compromise oic in the amount of dollar_figure which you submitted as a collection alternative during the conference i explained that i would be providing you with an income expense table iet and an asset equity table aet i completed and faxed the documents to your poa on and asked that he review them and call me to discuss i have enclosed copies of the iet aet documents for your review i have been trying to contact him and left messages for him on and again on but have not received a return call i have instead rec’d faxes from him dated and in which he is requesting an extension until to provide a new form 433-a oic and have written appraisals done on your personal_property the purpose of this letter is to advise you that based on the iet and aet documents your oic submitted under doubt as to collectibility cannot be accepted because it appears that you can full pay the liability the iet shows a net difference of income over expenses of dollar_figure a month which would full pay your liability in the amount of dollar_figure plus additional accruals over the life of the collection statute there is no valid reason in this case for you to incur the additional effort and expense of having your personal_property professionally appraised an offer_in_compromise is just one of the payment alternatives that may be available to a taxpayer but the acceptance of an offer is not guaranteed or statutorily required in any case a streamlined installment_agreement under the fresh_start initiative is a potential collection alternative or we can consider other installment_agreement options i have scheduled a follow-up conference for for you to call in pincite p m if this time will not work for you please call me so that we can arrange another time to hold the conference mr anderson became frustrated with settlement officer blue following the issuance of the august letter mr anderson faxed settlement officer blue stating that he would not be available for the conference and would have to reschedule settlement officer blue made several attempts to reschedule the conference but mr anderson refused to return his calls however several weeks later settlement officer blue received a fax which was addressed to himself as well as to mr clark an appeals group manager and mr little a representative from the irs taxpayer_advocate_service mr anderson stated in the fax that settlement officer blue was refusing to consider an offer-in-compromise because petitioners were not current with tax_payments he further stated it is regrettable that mr blue unilaterally rejected my clients’ procedural entitlement to file an irs 433-a oic form then may have deleted information that supports my clients’ right to file the form the next day settlement officer blue wrote the following in his case history mr anderson is continually making statements that are not true and refuses to answer any of my calls i did not know that tas was involved in this case and i don’t know who mr little is i have had several conferences since receiving these cases in april and have determined from the 433-a’s in the file that tp oic for dollar_figure is not a viable option and have recommended that tp consider an installment_agreement appeals team manager clark later contacted mr anderson to discuss petitioners’ case they agreed that petitioners would complete a third collection information statement supported by proper documentation and mail the package to settlement officer blue by date appeals team manager clark advised mr anderson that the case would not be transferred and that settlement officer blue would make a determination based on the information provided he also told mr anderson that settlement officer blue would not contact mr anderson unless necessary on date mr anderson sent by overnight delivery a cover letter and several enclosures including a form 433-a oic settlement officer blue reviewed the documents and noticed some errors on date settlement officer blue sent a fax to mr anderson highlighting the errors and pointing out that petitioners had miscalculated their total equity in assets mr anderson acknowledged that there were discrepancies in the form 433-a oic and stated that he would fax new information to settlement officer blue settlement officer blue made clear that any new information submitted had to be accompanied by copies of petitioners’ business bank statements on date mr anderson faxed settlement officer blue petitioners’ personal bank statements but he did not fax the requested business bank statements the next day settlement officer blue reminded mr anderson that he needed petitioners’ business bank statements mr anderson responded with a single-page fax of a table showing accounts_payable for petitioners’ law firm of dollar_figure mr anderson did not produce the business bank statements on date settlement officer blue called mr anderson and left a message saying he needed to discuss petitioners’ case and that the information mr anderson had provided did not adequately address prior requests by date mr anderson had not responded to settlement officer blue consequently settlement officer blue faxed mr anderson the following letter mr anderson this is to follow-up with the fax that i sent you on copy attached regarding the 433-a oic from patricia anderson and thomas brodersen i have tried calling you and left a message but have not heard back from you i need for you to respond to my questions in the fax before i can determine an appropriate collection alternative in this case please note that i have been working on these cdp cases for about seven months and have put much effort into trying to find an appropriate resolution for the taxpayers unless i hear back from you with answers to my questions by cob i will have to issue a determination_letter thank you mr anderson called settlement officer blue later that day they discussed the case settlement officer blue set forth his concerns and mr anderson stated that he would relay those concerns to petitioners settlement officer blue told mr anderson that he would need to resolve the outstanding issues by the end of the day on date or a determination_letter would be issued by date settlement officer blue had not received a response from mr anderson he called mr anderson and left a message extending the deadline to date by date settlement officer blue had still not received a response from mr anderson consequently settlement officer blue began working on the notices of determination which were approved the following day respondent issued the notices of determination on date rejecting petitioners’ offer-in-compromise and sustaining the proposed collection actions petitioners timely petitioned the court to review respondent’s determination i statutory framework opinion sec_6321 imposes a lien in favor of the united_states on all property and rights to property of a taxpayer liable for tax when a demand for payment of the tax has been made and the taxpayer fails to pay the tax sec_6320 provides that the secretary shall furnish the taxpayer with an nftl within five business days after the notice of lien is filed before the notices of determination were issued settlement officer blue verified that all legal and administrative requirements for collection had been met sec_6331 authorizes the secretary to levy upon property and property rights of a taxpayer liable for tax if the taxpayer fails to pay the tax within days after notice_and_demand for payment is made sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if a taxpayer requests a hearing in response to an nftl or a notice_of_levy pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of appeals sec_6320 b the hearing under sec_6320 generally shall be conducted in a manner consistent with the procedures set forth in sec_6330 d and e sec_6320 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 in addition to considering issues raised by the taxpayer under sec_6330 the appeals officer must verify that the requirements of any applicable law or administrative procedure have been met sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the liability in question or did not otherwise have an earlier opportunity to dispute the liability sec_6330 see also 114_tc_604 following a hearing appeals must determine whether to sustain the filing of the lien and whether proceeding with the proposed levy is appropriate in making that determination appeals is required to take into consideration the verification required by sec_6330 relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants this court jurisdiction to review appeals’ determination in connection with a collection hearing where the validity of the underlying tax_liability is properly at issue we review the taxpayer’s liability de novo see sego v commissioner t c pincite 114_tc_176 where as here the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion sego v commissioner t c pincite goza v commissioner t c pincite to establish abuse_of_discretion the taxpayer must show that the determination is arbitrary capricious or without sound basis in fact or law 129_tc_107 citing sego v commissioner t c pincite and 112_tc_19 ii payment allocation first we address petitioners’ dollar_figure voluntary payment petitioners argue that revenue_officer cockerell improperly allocated the voluntary payment and that the payment should have been applied against their oldest tax_liability first respondent argues that petitioners never raised the payment allocation during their cdp hearing and that they are therefore barred from raising the issue before the court we agree with respondent generally a taxpayer must raise an issue at a cdp hearing to preserve it for this court’s consideration id pincite sec_301_6330-1 q a-f3 proced admin regs the merits are not properly raised if the taxpayer mentions an issue but fails to present appeals with any evidence regarding that issue after being given a reasonable opportunity to do so see delgado v commissioner tcmemo_2011_240 sec_301_6330-1 q a-f3 proced admin regs the record does not show that petitioners raised the issue that their voluntary payment had been improperly applied against their outstanding liabilities petitioners did request and they did receive detailed transcripts showing how their payment was applied however they never contested the allocation accordingly we find that petitioners did not properly raise this issue during their cdp hearing and therefore they cannot dispute the issue before the court iii proper cdp hearing next we address whether petitioners received a proper cdp hearing petitioners argue that settlement officer blue abused his discretion in denying a request for a face-to-face cdp hearing and that in fact they were never actually afforded a cdp hearing we disagree a cdp hearing is an informal proceeding not a formal adjudication see 115_tc_329 although a cdp hearing may occur face-to-face a proper hearing may also occur by telephone or by correspondence see id sec_301_6330-1 q a-d6 proced admin regs once a taxpayer has been given a reasonable opportunity for a hearing but we also note that even if petitioners had raised the payment allocation as an issue during their cdp hearing we would find that settlement officer blue did not abuse his discretion because at the time petitioners tendered the voluntary payment they failed to provide specific written instructions as to how the payment was to be allocated see revproc_2002_26 sec_3 2002_1_cb_746 stating that if at the time a taxpayer voluntarily tenders payment the taxpayer does not provide specific written directions as to the application of payment the service will apply the payment to periods in the order of priority that the service determines will serve its best interest see also 703_f2d_1030 7th cir 85_tc_445 estate of wilson v commissioner tcmemo_1999_221 does not avail himself of that opportunity the appeals officer may make a determination based on the administrative file 127_tc_219 we have held that an appeals officer’s denial of a face-to-face hearing does not constitute an abuse_of_discretion when a taxpayer refuses to provide requested financial information laforge v commissioner tcmemo_2013_183 at citing moline v commissioner tcmemo_2009_110 aff’d 363_fedappx_675 10th cir and summers v commissioner t c memo furthermore the regulations state that a face-to-face hearing will not be granted in cases where a taxpayer makes an offer-in-compromise but is not otherwise eligible for one sec_301_6320-1 q a-d8 proced admin regs a taxpayer is not eligible for an offer-in-compromise when the taxpayer has not filed required returns or has not made estimated_tax payments see id petitioners argue that they requested a face-to-face cdp hearing when mr anderson faxed settlement office blue stating in the best interest of my clients and the irs these appeals would be handled more efficiently by transferring them to the tampa florida irs appeals_office although one may infer from this statement that petitioners requested a face-to-face cdp hearing this is by no means clear however even if we assume that petitioners did request a face-to- face hearing our overall review of the record shows that settlement officer blue did not abuse his discretion in denying one petitioners repeatedly failed to timely submit documents that settlement officer blue requested furthermore at the time petitioners made the alleged request for the face-to-face hearing and for several months following the alleged request petitioners were not in compliance with the estimated_tax payment requirements that would have made them eligible for an offer-in-compromise accordingly we find that settlement officer blue did not abuse his discretion in denying a face-to-face hearing see sec_301_6320-1 q a-d8 proced admin regs see also boulware v commissioner tcmemo_2014_80 finding that a taxpayer was not entitled to a face-to-face hearing when at the time the request was made the taxpayer was ineligible for a collection alternative aff’d 816_f3d_133 d c cir we also find that the seven-month correspondence and telephone hearing in this case constituted a proper cdp hearing see sec_301_6330-1 q a a-d6 cdp hearings are much like collection appeal program cap hearings in that they are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face-to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof iv august letter next we address the august letter which forms the basis of two of petitioners’ arguments petitioners first argue that settlement officer blue’s august letter erroneously constituted a final_determination that the petitioners had the ability to ‘full pay’ their tax_liability thereby disqualifying him as an ‘impartial officer’ and from further participation in the case in other words petitioners contend that following the issuance of the august letter settlement officer blue was no longer impartial and should have been replaced by another officer we do not find this argument persuasive as stated earlier settlement officer blue issued the august letter because mr anderson had ceased responding to settlement officer blue’s phone calls in the letter settlement officer blue stated that his review of petitioners’ records indicated that petitioners could fully pay their tax_liabilities settlement officer blue ended the letter by scheduling a followup conference to discuss the case he also provided an opportunity for petitioners to schedule a different conference date so long as they called him the letter in no way amounted to a final_determination the letter was effective in that mr anderson immediately called settlement officer blue settlement officer blue kept the case open and continued to review petitioners’ offer-in-compromise and numerous document submissions for several more months consequently we do not believe settlement officer blue abused his discretion in issuing the august letter furthermore we do not believe that the letter amounted to a final_determination that should have disqualified settlement officer blue from further participation in petitioners’ case we believe the august letter merely represents settlement officer blue’s reasonable effort to encourage petitioners’ nonresponsive attorney to engage in the cdp hearing petitioners additionally argue that the august letter was improperly sent to their home address rather than to their law firm address and that they had previously made a formal request to have all correspondence sent to their law firm address the administrative record is devoid of any indication of such a written or oral request furthermore petitioners’ last_known_address as reflected on their most recently filed income_tax return at the time the letter was issued was their home address see sec_301_6212-2 proced admin regs a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the irs is given clear and concise notification of a different address finally even if settlement officer blue did err in sending the letter to the wrong address the error was harmless petitioners reviewed the letter and had mr anderson contact settlement officer blue and the cdp hearing continued for several more months v abuse_of_discretion finally petitioners argue that settlement officer blue abused his discretion by not accepting their offer-in-compromise petitioners also argue that settlement officer blue relied on incorrect financial information provided in older collection information statements and refused to permit petitioners sufficient time to file the correct form 433-a oic we disagree with both arguments at a cdp hearing a taxpayer is entitled to make offers of collection alternatives including an offer-in-compromise sec_6330 and this right however carries with it certain obligations on the taxpayer’s part as provided in the regulations t axpayers will be expected to provide all relevant information requested by the appeals officer including financial statements for his consideration of the facts and issues involved in the hearing sec_301_6330-1 proced admin regs over the course of seven months petitioners submitted three different collection information statements including a form 433-a oic however petitioners frequently failed to include supporting information and documents that settlement officer blue specifically requested furthermore petitioners occasionally submitted irrelevant or incorrect financial information on at least one of the collection information statements petitioner wife admitted to taking wild guesses at asset values settlement officer blue considered all information petitioners provided in arriving at petitioners’ reasonable collection potential because petitioners’ offer was less than the reasonable collection potential that settlement officer blue calculated the offer was unacceptable under the commissioner’s procedures for the submission of offers-in-compromise see revproc_2003_71 sec_4 2003_2_cb_517 see also 125_tc_301 aff’d 469_f3d_27 1st cir although petitioners argue settlement officer blue should have granted additional time for them to provide more supporting documentation we believe the amount of time they were provided was sufficient petitioners argue that they were unable to timely produce documents because settlement officer blue did not grant them additional time petitioners argue more time was necessary because of petitioner wife’s medical procedure trial dates and other scheduled court proceedings on behalf of clients we do not find petitioners’ argument persuasive all of these conflicting engagements were scheduled to occur in august the cdp hearing continued for several months after august which shows that petitioners were granted sufficient additional time to produce the requested documents we find that settlement officer blue did not abuse his discretion and we sustain the proposed collection actions in reaching our holding we have considered all arguments made and to the extent not mentioned we consider them irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
